SCHEDULE A to INVESTMENT ADVISORY AGREEMENT With McKinley Capital Management, LLC Series of Professionally Managed Portfolios Annual Fee Rate as a Percentage of Average Daily Net Assets McKinley Diversified Income Fund 0.80% McKinley Non-U.S. Core Growth Fund 0.85% Effective Date: PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on ScheduleA McKINLEY CAPITAL MANAGEMENT, LLC By:/s/ Elaine E. Richards By:/s/ Sheldon Fisher Name:Elaine E. Richards Name:Sheldon Fisher Title:President Title:Chief Operating Officer Updated by Board Approval at February 17-18, 2014 Board meeting to add the McKinley Non-U.S. Core Growth Fund. 1
